DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed July 13, 2022, have been fully considered but they are not persuasive. 
On pages 8-9 of Remarks, Applicant argues that the combination of Lee et al. (US Publication 2015/0021080) and Heyen et al. (US Publication 2008/0019074) fails to disclose that a diameter of a first via conductor is larger than a diameter of the second via conductor. 
The Examiner respectfully disagrees with the above assertion. The previously issued Rejection merely relies on Heyen to incorporate a teaching of adjusting a diameter of a via conductor to adjust the overall desired equivalent series inductance and equivalent series resistance of the electronic component. In other words, the Examiner is using the teaching of Heyen to demonstrate that adjusting the diameter of a single via of Lee can attain a device of desired ESL and ESR characteristics.
On page 9 of Remarks, Applicant asserts that Heyen discloses that adjusting the diameter of a connecting line, or via, is technologically complex and the connecting lines, or vias, of Heyen are uniform in diameter. 
As explained above, the Examiner is only applying the teaching of adjusting the diameter of the vias to attain a device of desired ESR and ESL characteristics. The Examiner is not bodily incorporating the embodiment disclosed by Heyen to modify the capacitor as disclosed by Lee. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Publication 2015/0021080) in view of Heyen et al. (US Publication 2008/0019074).

    PNG
    media_image1.png
    445
    525
    media_image1.png
    Greyscale

Figure 3 of Lee with Examiner’s Comments (Figure 3EC) 
In re claim 1, Lee discloses a multilayer capacitor (10 – Figure 3, m¶48)  comprising: 
a capacitor layer (regions encompassed by A and C – Figure 3, ¶59) having a plurality of alternately stacked internal electrode layers (21, 22 – Figure 3, ¶60) and dielectric layers (11 – Figure 3, ¶58); and 
5first and second external terminals (31, 32 – Figure 3, ¶48), wherein the plurality of internal electrode layers include: 
a plurality of odd-numbered electrode layers (22 – Figure 3) which are positioned at odd-numbered rows and include a first 10internal electrode layer (22 – Figure 3; Note that the Examiner is counting electrodes from the bottom to the top of the capacitor body); and 
a plurality of even-numbered electrode layers (21 – Figure 3) which are positioned at even-numbered rows and include a second internal electrode layer (21 – Figure 3) adjacent to the first internal electrode layer, 15wherein the capacitor layer includes: 
a first side surface (right surface of 10 – Figure 3)  to which the plurality of odd-numbered electrode layers (22 – Figure 3) are exposed; 
a second side surface (left surface of 10 – Figure 3) to which the plurality of even-numbered (21 – Figure 3) electrode layers are exposed; 
and 20first (PR1 – Figure 3EC) and second planar (PR2 – Figure 3EC) regions that overlap the plurality of internal electrode layers in a plan view (Figure 3EC, Figure 1), wherein the first external terminal (32 – Figure 3EC) covers the first side surface (Figure 1, Figure 3EC) so as to be connected to the plurality of odd-numbered electrode layers (22 – Figure 3), WASHIZU & ASSOCIATES (TDK19056US)20 
wherein the first external terminal (32 – Figure 3) covers the first side surface so as to be connected to the plurality of odd-numbered electrode layers (22 – Figure 3),
wherein the second external terminal (31 – Figure 3) covers the second side surface so as to be connected to the plurality of even-numbered electrode layers (21 – Figure 3), 
wherein the first external terminal (32 – Figure 3EC) covers also the first 5planar region (PR1 – Figure 3EC) and is connected to the first internal electrode layer (22 – Figure 3) through a first via conductor (22b – Figure 3, ¶48) extending in a stacking direction of the plurality of internal electrode layers and dielectric layers (Figure 3),
wherein the second external terminal (31 – Figure 3EC) also covers the 15second planar region (PR2 – Figure 3EC) and is connected to the second internal electrode layer through a second via conductor (21a – Figure 3, ¶48) extending in the stacking direction (Figure 3EC).
Lee does not disclose wherein a diameter of the first via conductor is larger than 25a diameter of the second via conductor.
Heyen discloses adjusting the diameter of via conductors to adjust the inductance (¶36).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to adjust the diameter of either via conductor to achieve a device of desired ESL and ESR characteristics since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 3, Lee in view of Heyen discloses the multilayer capacitor as claimed in claim 1, as explained above. Lee further discloses 20wherein the first internal electrode layer (22 – Figure 3)is positioned at an end of the capacitor layer (Figure 3; Note that the Examiner is taking the right surface of 10 to be the end of the capacitor layer here).	In re claim 5, Lee in view of Heyen discloses the multilayer capacitor as claimed in claim 3, as explained above. Lee further discloses wherein a number of the first via conductors (22a, 22b, 22c – Figure 6, ¶117)  is larger than a number of the second via conductors (21a, 21b – Figure 6, ¶117).
In re claim 7, Lee in view of Heyen discloses the multilayer capacitor as claimed in claim 1, as explained above. Lee further discloses wherein neither the first (22 – Figure 3) nor second (21 – Figure 3) internal electrode layer is located at an end of the capacitor layer (Figure 3; Note that the Examiner is taking the end of the capacitor layer to be the outer surface of ‘C’ in Figure 3.).
In re claim 11, Lee discloses A circuit modules comprising: 
a circuit substrate (110 – Figure 8, ¶143); and 
a multilayer capacitor (10 – Figure 8) mounted on the circuit substrate (110 – Figure 8), wherein 
the multilayer capacitor includes: 
a capacitor layer (regions encompassed by A and C – Figure 3, ¶59) having a plurality of alternately stacked internal electrode layers (21, 22 – Figure 3, ¶60) and dielectric layers (11 – Figure 3, ¶58); and 
5first and second external terminals (31, 32 – Figure 3, ¶48), wherein the plurality of internal electrode layers include: 
a plurality of odd-numbered electrode layers (22 – Figure 3) which are positioned at odd-numbered rows and include a first 10internal electrode layer (22 – Figure 3; Note that the Examiner is counting electrodes from the bottom to the top of the capacitor body); and 
a plurality of even-numbered electrode layers (21 – Figure 3) which are positioned at even-numbered rows and include a second internal electrode layer (21 – Figure 3) adjacent to the first internal electrode layer, 15wherein the capacitor layer includes: 
a first side surface (right surface of 10 – Figure 3)  to which the plurality of odd-numbered electrode layers (22 – Figure 3) are exposed; 
a second side surface (left surface of 10 – Figure 3) to which the plurality of even-numbered (21 – Figure 3) electrode layers are exposed; 
and 20a first planar region (PR1 – Figure 3EC) that overlaps the plurality of internal electrode layers in a plan view (Figure 3EC, Figure 1), wherein the first external terminal (32 – Figure 3EC) covers the first side surface (Figure 1, Figure 3EC) so as to be connected to the plurality of odd-numbered electrode layers (22 – Figure 3), WASHIZU & ASSOCIATES (TDK19056US)20 
wherein the first external terminal (32 – Figure 3) covers the first side surface so as to be connected to the plurality of odd-numbered electrode layers (22 – Figure 3),
wherein the second external terminal (31 – Figure 3) covers the second side surface so as to be connected to the plurality of even-numbered electrode layers (21 – Figure 3), and 
wherein the first external terminal (32 – Figure 3EC) covers also the first 5planar region (PR1 – Figure 3EC) and is connected to the first internal electrode layer (22 – Figure 3) through a first via conductor (22b – Figure 3, ¶48) extending in a stacking direction of the plurality of internal electrode layers and dielectric layers (Figure 3).
and 20first (PR1 – Figure 3EC) and second planar (PR2 – Figure 3EC) regions that overlap the plurality of internal electrode layers in a plan view (Figure 3EC, Figure 1), wherein the first external terminal (32 – Figure 3EC) covers the first side surface (Figure 1, Figure 3EC) so as to be connected to the plurality of odd-numbered electrode layers (22 – Figure 3), WASHIZU & ASSOCIATES (TDK19056US)20 
wherein the second external terminal (31 – Figure 3) covers the second side surface so as to be connected to the plurality of even-numbered electrode layers (21 – Figure 3), 
wherein the first external terminal (32 – Figure 3EC) covers also the first 5planar region (PR1 – Figure 3EC) and is connected to the first internal electrode layer (22 – Figure 3) through a first via conductor (22b – Figure 3, ¶48) extending in a stacking direction of the plurality of internal electrode layers and dielectric layers (Figure 3),
wherein the second external terminal (31 – Figure 3EC) also covers the 15second planar region (PR2 – Figure 3EC) and is connected to the second internal electrode layer through a second via conductor (21a – Figure 3, ¶48) extending in the stacking direction (Figure 3EC).
Lee does not disclose wherein a diameter of the first via conductor is larger than 25a diameter of the second via conductor.
Heyen discloses adjusting the diameter of via conductors to adjust the inductance (¶36).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to adjust the diameter of either via conductor to achieve a device of desired ESL and ESR characteristics since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
	In re claim 12, Lee in view of Heyen discloses the multilayer capacitor as claimed in claim 1, as explained above. Lee does not disclose wherein a diameter of the first via conductor is larger than a depth thereof. However, Lee discloses adjusting the cover layer thicknesses of the multilayer capacitor to achieve a device exhibiting desired ESL characteristics (¶90-91). It would have been obvious to a person having ordinary skill in the art to adjust the thickness of the cover layers, and thus the depth of the vias, to create a balance between the miniaturization of a product and its ESL characteristics, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Publication 2015/0021080) in view of Heyen et al. (US Publication 2008/0019074) and in further view of Ziegler (US Publication 2010/0207710).
In re claim 8, Lee in view of Heyen discloses the multilayer capacitor as claimed in claim 1, as explained above. Lee does not disclose wherein an outer size of the first internal electrode layer is smaller than an outer size of the second internal electrode layer.
	Ziegler discloses an outer size of the first internal electrode layer (3 – Figure 1, ¶41) is smaller than an outer size of the second internal electrode layer (4 – Figure 1, ¶41).
	It would have been obvious to a person having ordinary skill in the art to adjust the sizes of capacitor electrodes as taught by Ziegler to achieve a device of desired capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

3.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Publication 2015/0021080) in view of Heyen et al. (US Publication 2008/0019074).
In re claim 9¸ Lee in view of Heyen discloses the multilayer capacitor as claimed in claim 1, as explained above. Lee does not explicitly disclose wherein on of the dielectric layers positioned between the first and second internal electrode layers has a dielectric constant lower than those of the dielectric layers positioned between other internal electrode layers.  However, it would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the well-known knowledge of adjusting a dielectric constant of a ceramic layer to achieve a device of desired capacitance, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

4.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Publication 2015/0021080) in view of Heyen et al. (US Publication 2008/0019074) and in further view of Lee ‘198 et al. (US Publication 2015/0041198).
	In re claim 10, Lee in view of Heyen discloses the multilayer capacitor as claimed in claim 1, as explained above. Lee does not disclose wherein one of the first and second external terminals is a single terminal, and other of the first and second external terminals is divided into a plurality of terminals.
Lee ‘198 discloses one of the first and second external terminals is a single terminal (33 – Figure 1, ¶51), and other of the first and second external terminals is divided into a plurality of terminals (31, 32 – Figure 1, Figure 5, ¶51).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the external terminal structure of Lee ‘198 to provide for a capacitor component exhibiting lowered ESL.

5.	Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Publication 2015/0021080).
In re claim 15, Lee discloses a multilayer capacitor (10 – Figure 3, ¶48)  comprising: 
a capacitor layer (regions encompassed by A and C – Figure 3, ¶59) having a plurality of alternately stacked internal electrode layers (21, 22 – Figure 3, ¶60) and dielectric layers (11 – Figure 3, ¶58); and 
5first and second external terminals (31, 32 – Figure 3, ¶48), wherein the plurality of internal electrode layers include: 
a plurality of odd-numbered electrode layers (22 – Figure 3) which are positioned at odd-numbered rows and include a first 10internal electrode layer (22 – Figure 3; Note that the Examiner is counting electrodes from the bottom to the top of the capacitor body); and 
a plurality of even-numbered electrode layers (21 – Figure 3) which are positioned at even-numbered rows (21 – Figure 3)
wherein the capacitor layer includes: 
a first side surface (right surface of 10 – Figure 3)  to which the plurality of odd-numbered electrode layers (22 – Figure 3) are exposed; 
a second side surface (left surface of 10 – Figure 3) to which the plurality of even-numbered (21 – Figure 3) electrode layers are exposed; 
	a top surface having a first planar (PR1 – Figure 3EC) region that overlap the first internal electrode layer in a plan view (Figure 3EC, Figure 1),
wherein the first external terminal (32 – Figure 3) covers the first side surface so as to be connected to the plurality of odd-numbered electrode layers (22 – Figure 3) and covers the first 5planar region (PR1 – Figure 3EC) so as to be connected to the first internal electrode layer (22 – Figure 3) through a first via conductor (22b – Figure 3, ¶48) extending in a stacking direction of the plurality of internal electrode layers and dielectric layers (Figure 3),
wherein the second external terminal (31 – Figure 3) covers the second side surface so as to be connected to the plurality of even-numbered electrode layers (21 – Figure 3).
Lee does not disclose wherein a diameter of the first via conductor is larger than a depth thereof. However, Lee discloses adjusting the cover layer thicknesses of the multilayer capacitor to achieve a device exhibiting desired ESL characteristics (¶90-91). It would have been obvious to a person having ordinary skill in the art to adjust the thickness of the cover layers, and thus the depth of the vias, to create a balance between the miniaturization of a product and its ESL characteristics, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 16, Lee discloses the multilayer capacitor as claimed in claim 15, as explained above. Lee further discloses wherein the even-numbered electrode layers include a second internal electrode layer (21 – Figure 3), 
wherein the top surface further has a second planar region (PR2 – Figure 3EC) that overlaps the second internal electrode layer in a plan view (Figure 3EC), and 
wherein the second external terminal (31 – Figure 3EC) further covers the 15second planar region (PR2 – Figure 3EC) and is connected to the second internal electrode layer through a second via conductor (21a – Figure 3, ¶48) extending in the stacking direction (Figure 3EC).


6.	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Publication 2015/0021080) in view of Heyen et al. (US Publication 2008/0019074).
In re claim 18, Lee discloses the multilayer capacitor as claimed in claim 16, as explained above. Lee does not disclose wherein a diameter of the first via conductor is larger than 25a diameter of the second via conductor.
Heyen discloses adjusting the diameter of via conductors to adjust the inductance (¶36).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to adjust the diameter of either via conductor to achieve a device of desired ESL and ESR characteristics since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).


7.	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Publication 2015/0021080) in view of Kim et al. (US Publication 2021/0020374).
	In re claim 19, Lee discloses the multilayer capacitor as claimed in claim 16, as explained above. Lee does not disclose wherein an outer size of the first internal electrode layer is smaller than an outer size of the second internal electrode layer.
	Kim discloses wherein an outer size of a first internal electrode layer (121 – Figure 3, ¶31) is smaller than an outer size of a second internal electrode layer (122 – Figure 4, ¶31).
	It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate internal electrodes having different sizes, and thus different overlapping areas to attain a component with a desired capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Allowable Subject Matter
Claims 6, 14, 21, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach nor suggest (in combination with other claim limitations) the first internal electrode layer is divided into a first part that is exposed to a first side surface and a second part that is connected to the first via conductor by a slit.
Claims 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach nor suggest (in combination with other claim limitations) the first and second vias are tapered. 
Claims 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach nor suggest (in combination with other claim limitations) a distance between the first and second via conductors is narrower than both a distance between the first via conductor and the first side surface and a distance between the second via conductor and the second side surface.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fukudome et al. (US Publication 2008/0043400)		Figure 5, [¶75, ¶92]
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN RAMASWAMY/Primary Examiner, Art Unit 2848